Mr. Justice Scanlan delivered the opinion of the court. 6. Master and servant, § 30*—how contract construed as to power to discharge. In an action of assumpsit for damages for breach of a contract of employment, evidence held to establish that the parties did not construe contract so as to exclude ahy right in the employer to discharge employee if his services were unsatisfactory. 7. Master and servant, § 30*—when good faith in discharging material. Where the trial court does not consider the' question of good faith of an employer in discharging an employee because his services were unsatisfactory under a contract of employment permitting a discharge for such reason, a new trial should be granted.